Citation Nr: 0827787	
Decision Date: 08/15/08    Archive Date: 08/22/08

DOCKET NO.  03-03 808	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Louisville, Kentucky


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
residuals of a wound to the right buttock.

2.  Entitlement to a rating in excess of 10 percent for 
residuals of a wound to the left buttock.

3.  Entitlement to a total disability rating based upon 
individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Robert V. Chisholm, Attorney




ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel


INTRODUCTION

The veteran had active military service from May 1950 to June 
1953.

This appeal comes to the Board of Veterans' Appeals (Board) 
from an October 2001 rating decision.  The Board initially 
remanded the claim in 2006 for the issuance of a statement of 
the case.  The veteran subsequently perfected his appeal and 
the Board denied the veteran's claim in August 2006.  In 
March 2007, the Court of Appeals for Veterans Claims (Court) 
vacated the Board's decision and remanded it to, among other 
things, obtain a medical examination.  Following the required 
development, the Board once again denied the veteran's claims 
for a TDIU and for ratings in excess of 10 percent for muscle 
wounds to each buttock a March 2008 decision; however, the 
Board did assign 10 percent ratings for painful scars on each 
buttock.

A Court order in June 2008 vacated the Board's decision with 
regard to the TDIU claim and the claims for ratings in excess 
of 10 percent for the muscle wounds to both buttocks, and it 
preserved the Board decision with regard to the 10 percent 
ratings for the painful scars.  The veteran's claim was then 
returned to the Board for compliance with the joint motion 
for remand.

This case was advanced on the docket.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.




REMAND

The joint motion for remand directs the Board "revisit" its 
March 2008 decision with regard to the issue of muscle wounds 
to the buttocks.  The Board's decision was based in part upon 
the veteran's August 2007 VA examination; which, however, 
contained a number of inconsistencies and failed to address 
the root causes of several of the symptoms.  For example, in 
the examination report it is noted that the veteran has had 
difficulty walking for the past several years and could only 
walk for 3 or 4 minutes before having to stop.  However, 
there is no indication whether this difficulty is a residual 
of the shrapnel wounds in his buttocks or whether it might be 
attributed to a non-service connected health problems such as 
vascular disease.

In addition, in one section of the report, the examiner found 
that the veteran's muscle function was normal in terms of 
comfort, endurance and strength sufficient to perform 
activities of daily living; and that there was no residuals 
of nerve damage, tendon damage, bone damage, muscle 
herniation, or loss of deep fascia or muscle substance in the 
area of the shrapnel wounds.  At the same time, the examiner 
went on to conclude that the effects of the problem 
(apparently meaning the residuals of the shrapnel wounds) on 
the veteran's usual daily activities was that it prevented 
chores, shopping, exercise, sports, and recreation, and it 
severely limited traveling, bathing, dressing, and toileting.  
Given this apparent inconsistency, the Board concludes that a 
new examination is required.

With regard to the veteran's claim for a TDIU, the joint 
motion noted that the Board had concluded that there were 
many causes for the veteran's unemployability that were 
unrelated to his service connected disabilities.  However, 
the joint motion for remand indicated that no medical opinion 
had taken all of the veteran's service connected disabilities 
into account (as the examinations tended to focus solely on 
the veteran's PTSD).  As such, a comprehensive examination is 
required.  

In this regard, the Board notes the veteran submitted a May 
2007 opinion from a vocational specialist Carl Barchi, M.ED, 
CDMS, who posited that the veteran was currently completely 
unable to engage in any substantial work activity, including 
even sedentary, unskilled work, due solely to his service-
connected symptoms.  However, no mention of the veteran's 
progressive dementia was made in the report, which apparently 
played a significant role in the veteran's award of Social 
Security Administration benefits.  As this opinion appears to 
conflict with other medical evidence a new examination is 
warranted.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for a VA 
examination to determine the nature and 
severity of his shrapnel wounds to both 
buttocks.  The examiner should be provided 
with the veteran's claims file and a 
complete rationale should be provided for 
any opinions expressed.  The examiner 
should specifically:

>	Clarify the August 2007 examination 
report by  indicating what current 
objective residuals the veteran has 
as a result of his shrapnel wounds to 
both buttocks that were incurred 
during the Korean War; and 
distinguish whether any current 
physical limitations (such as 
difficulty walking) are related to 
his shrapnel wounds or to another 
disability such as dementia, vascular 
disease, hypertension, GERD, benign 
prostatic hyperplasia, back 
disability, glaucoma, or depression;
>	Determine whether the shrapnel wounds 
have caused any loss of deep fascia, 
loss of muscle substance, impairment 
of muscle tonus, loss of power, or 
lowered threshold of fatigue in 
either buttock; and
>	Determine whether tests of strength 
and endurance produce positive 
evidence of impairment; and determine 
whether there is normal firm 
resistance of the muscles that were 
impacted by the shrapnel wounds.

2.  Schedule the veteran for a VA 
examination by an individual(s) with the 
appropriate expertise to address the TDIU 
claim.  The examiner(s) should be 
provided with the veteran's claim file 
and asked to fully review it.  The 
examiner(s) should specifically indicate 
whether, without taking his age into 
account, the veteran is precluded from 
obtaining or maintaining any gainful 
employment (consistent with his education 
and occupational experience) solely due 
to his service-connected disabilities 
(PTSD, shrapnel wounds to both buttocks 
and painful scars on both buttocks).  The 
examiner should also comment on the 
impact, if any, of the veteran's non-
service connected disorders (including 
dementia, hypertension, GERD, benign 
prostatic hyperplasia, back pain, 
glaucoma, vascular disease and 
depression) on his employability.  Any 
opinion should be supported by a complete 
rationale.  

3.  When the development requested has 
been completed, the claim should be 
readjudicated.  If any claim remains 
denied, provide the veteran and his 
representative with a supplemental 
statement of the case and allow an 
appropriate time for response.
  
The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


